Exhibit 10.4
ROYALTY AGREEMENT


THIS ROYALTY AGREEMENT (“Agreement”) is among Picometrix, LLC, a Delaware
limited liability company (“Company”), Advanced Photonix, Inc., a Delaware
corporation (“API”), and In-Q-Tel, Inc., a Delaware corporation (“IQT”), and is
dated as of November 12, 2010 (the “Effective Date”).  Company, API and IQT are
referred to as the “Parties.”


RECITALS


WHEREAS, Company, API and IQT executed that certain Development Agreement (Sub
Contract No. API/Picometrix 01, dated as of the date hereof (“Development
Agreement”);


WHEREAS, pursuant to the Statement of Work (“SOW”) attached to the Development
Agreement, Company will develop and deliver certain deliverables
(“Deliverables”);


WHEREAS, API, Company and IQT agree that API and Company will pay IQT royalties
as specified in this Agreement;


NOW, THEREFORE, in consideration of the above, the mutual promises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:


1.            Royalty Products and Royalty Payments


(a)  
“Royalty Product” means a hand-held terahertz sensing device (and any related
non-hand-held items) developed by API, or a sensing device (e.g. a security
portal) using terahertz technology developed by API under the Development
Agreement (but without the requirement that it be hand-held), that, in either
case, is intended to be used for examining personnel by using far-infrared light
pulses and analyzing the resulting time domain signature to determine if an
object is located in an area where normally such an object would not be
expected.  It is anticipated that this sensor for examining personnel would be
used by homeland security, military, law enforcement, commercial, governmental,
and industrial users at (including but not limited to) airports, borders, ports
of entry, buildings, monuments, arenas, stadiums, and factories.



(b)  
Royalty Payments.  API and Company agree that from and after the date that IQT
approves the Specification Signoff deliverable under the Development Agreement,
they will pay royalties to IQT as follows.

 
 
93

--------------------------------------------------------------------------------

 

 
(i)  
In General.  API and Company shall be jointly and severally liable for paying
IQT royalties as follows until the earlier of November 12, 2021 or the date IQT
has received aggregate royalty payments hereunder of $5 million.  Except as
provided in Section 1(b)(ii) below, the royalty shall be (i) 3% of the gross
revenues (excluding (A) normal and customary trade and quantity discounts
actually allowed, (B) amounts repaid or credited by reasons of defects, recalls,
returns, rebates, retroactive price reductions and allowances of goods or bad
debts, (C) chargeback’s, rebates (or the equivalent thereof) and other amounts
paid in respect of a Royalty Product, (D) tariffs, duties, excise, sales,
value-added and other taxes (other than taxes based on income) and charges of
any governmental authority, and (E) any discounts for timely payment) of API,
the Company and their respective Affiliates (each a “Selling Person”) from (a)
the sale or lease of Royalty Products (other than direct sales/leases to the
U.S. Government), (b) maintenance service contracts for Royalty Products (other
than maintenance service contracts directly with the U.S. Government), and (c)
licensing or other grant of rights associated with the Royalty Products (other
than directly to the U.S. Government) from the date that IQT approves the
Specification Signoff deliverable under the Development Agreement through
November 12, 2016, (ii) 2.8% of such revenues for the period November 12, 2016
through November 12, 2017, (iii) 2.6% of such revenues for the period November
12, 2017 through November 12, 2018, (iv) 2.4% of such revenues for the period
November 12, 2018 through November 12, 2019, (v) 2.2% of such revenues for the
period November 12, 2019 through November 12, 2020, and (vi) 2.0% of such
revenues for the period November 12, 2020 through November 12, 2021.  For
purposes of the foregoing, (I) gross revenues from the sale or lease of Royalty
Products shall not include revenues from one-off repair and maintenance of
Royalty Products, including revenues from acquisition of software updates on a
one-off basis; (II) revenues from the sale or lease of a Royalty Product (or
from any other activity set forth in clauses (b) and (c) above) by a Selling
Person to any other Selling Person shall not be included in gross revenues; and
(III) in the case of Royalty Products containing one or more sensor technologies
in addition to terahertz technology (a “Combination Product”), gross revenue
shall be calculated by multiplying actual gross revenues of the Combination
Product by the fraction A/C where A is the list price of the comparable Royalty
Product containing only terahertz technology, if sold separately, or otherwise A
is the fair market value of a comparable Royalty Product containing only
terahertz technology, and C is the invoice price of the Combination Product.



(ii)  
Commencement of Royalty Period for Revenues Funded by TSA’s Transit Security
Grant Program.   Gross revenues received under by TSA’s Transit Security Grant
Program shall not be subject to payment of royalties under Section 1(b) (i)
above except to the extent earned more than 30 months after the inclusion of a
Royalty Product on TSA’s Authorized Equipment List.

 
 
94

--------------------------------------------------------------------------------

 

 
(c)  
Making of Payments.  Payments to IQT of the royalties specified in Sections 1(a)
(i) and 1(a) (ii) above shall be made on a quarterly basis within 60 days after
each quarter.  Payments shall be accompanied by a true and correct statement
setting forth in detail the calculation of such royalties, breaking out
separately revenues from sales, leases, maintenance service contracts and
licensing or other grant of rights; showing any exclusion pursuant to Section
1(b) (ii) above; specifically indicating the quantities of each Royalty Product
sold or leased during the relevant quarter; and including such other information
as IQT may reasonably request.  If no royalties are due for a particular
quarter, API or Company shall provide a statement so indicating by no later than
60 days after the end of the quarter.  API and Company shall be jointly and
severally liable for payment of the amounts specified herein.



(d)  
Late Payments.  If any payment under this Agreement is not made on or before the
date due, API and Company shall be jointly and severally liable for paying
interest on the unpaid amount at the rate of LIBOR plus 3% per month, which
interest shall accrue from the date the payment became due until the date such
payment is paid in full.  If such rate exceeds the rate allowed by applicable
law, then the highest rate allowed by applicable law shall apply.



(e)  
Recordkeeping and Audit.  API and Company shall, and shall cause their
respective Affiliates (as defined in Section 1(f)) to, maintain complete and
accurate records of all matters relevant to the calculation of payments under
this Agreement for a period of at least five (5) years after the end of the
period to which they relate.  Upon reasonable notice and no more frequently than
once each year, the records shall be made available to IQT or its authorized
representative to which API, Company or their respective Affiliates, as
applicable, shall have no reasonable objection during normal business hours for
inspection solely for the purpose of verifying compliance with the obligations
of API and Company under this Agreement.  If such records are insufficient for
the foregoing purpose or any such inspection discloses an underpayment of
royalties of 5% or more of the amount of royalties actually due for any
quarterly period, then, in addition to any other rights and remedies available
to IQT under this Agreement (including payment of the unpaid amount plus
interest), API and Company shall be jointly and severally liable for promptly
paying the reasonable cost of such inspection.



(f)  
“Affiliate” means, with respect to any person or entity, (i) any other entity of
which securities or other ownership interests representing at least 50% of the
voting or equity interests are, at the time such determination is being made,
beneficially owned or controlled by such first person or entity, or (ii) any
other person or entity which, at the time such determination is being made, is
controlling, controlled by or under common control with such first person or
entity.



(g)  
No Further Obligations. For the avoidance of doubt, the Parties hereto agree and
acknowledge that following the earlier of November 12, 2021 or the date IQT has
received aggregate royalty payments hereunder of $5 million, neither API nor the
Company shall have any further obligations to IQT under this Agreement with
respect to the Royalty Products other than those accrued as of such time (e.g.,
payment obligations hereunder for sales before such time) or to be performed
after that time (e.g., record keeping and audit), provided that the foregoing
shall not affect obligations under any other agreements, including the
Development Agreement.

 
 
95

--------------------------------------------------------------------------------

 

2.     Representations and Warranties.  Each Party represents and warrants that
it has the authority to enter into this Agreement.


3.     General Terms and Conditions


(a) Governing Law.  This Agreement shall be interpreted and enforced under the
laws of the Commonwealth of Virginia, without regard to its conflict of law
principles.
 
(b) Contract Interpretation. This Agreement shall be construed without regard to
the Party responsible for its preparation and shall be deemed to have been
prepared jointly by the Parties.
 
(c) Severability.  If any provision of this Agreement is determined by a court
to be unenforceable as drafted, that provision shall be construed in a manner
designed to effectuate its purpose to the greatest extent possible under
applicable law, and the enforceability of other provisions shall not be
affected.
 
(d) Headings.  All headings in this Agreement are included solely for convenient
reference, and shall not affect its interpretation.
 
(e) Notices.  All notices sent under this Agreement shall be in writing and:
(i) hand delivered; (ii) transmitted by fax or electronic mail, with a copy sent
concurrently by certified mail, return receipt requested; or (iii) delivered by
prepaid overnight courier.  Notices shall be sent to the representatives of the
Parties identified in Exhibit 1.
 
(f) Successors and Assigns.  The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the Parties.  API and Company shall not, and each shall cause their
respective Affiliates not to, sell, transfer or otherwise dispose of substantial
assets relating to the manufacture, distribution or other commercialization of
Royalty Products (including intellectual property rights relating to Royalty
Products) unless the acquirer thereof agrees in writing (i) to pay royalties to
IQT on the same basis as set forth in this Agreement, and (ii) that IQT is an
intended third party beneficiary of such agreement to pay royalties.  Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the Parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
 
(g) Agreement Modifications.  This Agreement may be modified or amended only by
a written agreement signed by both Parties.
 
(h) No Circumvention.  API and Company shall not, and each shall cause their
respective Affiliates not to, enter into any agreement or take any other action
if the primary purpose of such agreement or action is to avoid payment to IQT of
royalties as provided in Section 1; provided, however, that for the avoidance of
doubt, IQT acknowledges and agrees that (i) each Selling Person shall have the
right to operate its respective business in its respective sole discretion, and
(ii) no Selling Person has any obligation to operate its respective business in
order to achieve any royalty payment or to maximize the amount of any royalty
payment.
 
 
96

--------------------------------------------------------------------------------

 
 
(i) Entire Agreement.  This Agreement, inclusive of all exhibits, constitutes
the entire agreement between the Parties concerning its subject matter and
supersedes any prior agreements between the Parties concerning the subject
matter of this Agreement. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
 
 
97

--------------------------------------------------------------------------------

 
 
The Parties have caused this Agreement to be executed by their respective duly
authorized officers as of the Effective Date.
 
In-Q-Tel, Inc.
 
 
Picometrix, LLC
               
By:
     
 
By:
                   
Name:
     
 
Name:
                   
Title:
     
 
Title:
   


 
Advanced Photonix, Inc.
     
By:
         
Name:
         
Title:
   

 
In-Q-Tel, Inc. Proprietary
[Signature Page to Royalty Agreement]
 
 
98

--------------------------------------------------------------------------------

 

EXHIBIT 1
REPRESENTATIVES OF THE PARTIES TO RECEIVE NOTICES








IQT’s Representatives:
CFO
     
In-Q-Tel, Inc.
     
2107 Wilson Blvd., 11th Floor
     
Arlington, VA  22201
     
Phone: 703-248-3000
     
Fax: 703-248-3038
     
E-Mail: Finance@IQT.Org
                     
With a copy to:
                     
General Counsel
     
In-Q-Tel, Inc.
     
2107 Wilson Blvd., 11th Floor
     
Arlington, VA  22201
     
Phone: 703-248-3000
     
Fax: 703-248-3001
     
E-Mail: Legal@IQT.Org
                           
Company’s Representatives:
Picometrix, LLC
     
Attn:  CEO
     
2925 Boardwalk
     
Ann Arbor, MI 48104
     
Main Phone: (734) 864-5600
     
Main Fax: (734) 998-3474
                           
API’s Representatives:
Mr. Richard Kurtz
     
Chairman and Chief Executive Officer
     
Advanced Photonix, Inc.
     
2925 Boardwalk
     
Ann Arbor, MI 48104
     
Phone: (734) 864-5647
     
Fax: (805) 484-9935
     
E-mail: rkurtz@advancedphotonix.com
   



99